AO 2458 (Rev 02/18)   Judgment m a Criminal Case
                      Sheet I



                                        UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERlCA                  )    JUDGMENT IN A CRIMINAL CASE
                         v.                             )
                                                        )
                                                             Case Number:   DPAE2: 18CR000274-001
               KEVIN ANTHONY WRIGHT                     )

                                                       FILED~)
                                                             USM Number:    81724-004

                                                                                Mark Wilson, E_s~q._ __
                                                      DEC 28 2018 )             Defendant's Attorney
THE DEFENDANT:
[8J pleaded guilty to count(s) _!__ __ --~TE ~ARKMAN, Clerk
0   pleaded nolo contendere to count(s)       ----=-De~ C/erfc              ___________ - - - - - - - - - - - - - __
    which was accepted bv the court.

0   wasfoundguiltyoncount(s)          ---------------
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                      Offense Ended             Count
8: 1326(a),(b)(2)                Reentry after deportation                                              May2018                    I




       The defendant is sentenced as provided in pages 2 through        ___ ~ __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of I 984.

D    The defendant has been found not guilty on count(s)

D    Count(s) _ _ _ _ _ _ _ _ _ _ _ _                  D     is   0   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                       _G~rald J_,_~~t:h. United St~tes Di~trict     J:g<l@___ ______ _
                                                                        Name and Title of Judge


                                                                        Date_ signed: _       ;9/r;~/j<i_
AO 2458 (Rev 02/18)     Judgment m Cnminal Case
                        Sheet 2 - Impnsonment
                                                                                                     Judgment - Page    2     of   4
                                                                                                                       -- -
 DEFENDANT:                   KEVIN ANTHONY WRIGHT
 CASE NUMBER:                 18-CR-274


                                                              IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 18MONTHS




      D     The court makes the following recommendations to the Bureau of Prisons:




      l8l   The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:
            D   at
                     -------- D                       a.m.     D    p.m.     on
            D   as notified by the United States Marshal.

      D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before2p.m.on        ·--------
            0   as notified by the United States Marshal.
            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on              -----------                          -
                                                                                            to

 at    _ _ _ _ _ _ _ _ _ _ _ _ , withacertifiedcopyofthisjudgment.



                                                                                                    UNITED STATES MARSHAL




                                                                            By
                                                                                                 DEPUTY CNITED STATES MARSHAL
AO 245B (Rev 02/18)   Judgment m a Cnmmal Case
                      Sheet 5 - Cnmmal Monetary Penalties
                                                                                                         Judgment - Page _ _]__   of       4
 DEFENDANT:                      KEVIN ANTHONY WRIGHT
 CASE NUMBER:                    18-CR-274
                                             CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                 JVTA Assessment*                     Fine                     Restitution
 TOTALS           $ 100.00                   $                                      $ 0.00                   $ 0.00


 0 The determination ofrestitution is deferred                   _ • An Amended Judgment in a Criminal Case (AO 245CJ will be entered
 until after such determination.

 0     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.                                                      ,

 Name of Payee                              Total Loss**                             Restitution Ordered                 Priority or Percentage




 TOTALS                             s                                           s
 0      Restitution amount ordered pursuant to plea agreement $ ,____________ _

 0      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day afterthe date of the judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 0      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        0    the interest requirement is waived for          0       fine   0   restitution.

        0    the interest requirement for        0    fine       0     restitution is modified as follows:


 *     Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 **    Findings for the total amount oflosses are required under Chapters 109A, 110, I JOA, and I 13A of Title 18 for offenses committed on
       or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02118)    Judgment in a Crrtnmal Case
                       Sheet 6 - Schedule of Pavments
                                                                                                        Judgment - Page _   4      of         4
 DEFENDANT:                KEVIN ANTHONY WRIGHT
 CASE NUMBER:               18-CR-274


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    ~ Lump sum payment of$              100.00             due immediately, balance due

           0    not later than                                   , or
           0    in accordance with      D    C     0    D,   0    E,or       0    Fbelow; or

 B    0    Payment to begin immediately (may be combined with            0   C,       0   D, or   0   F below); or

 C    0    Payment in equal     _ _ _ _ _ (e g. weekly. monthly. quarterly) installments of $                _           over a period of
                      __ (e g. months or years), to commence               (e g, 30 or 60 days) after the date of this judgment; or

 D    0    Payment in equal ______ (e g. weekly. monthly, quarterly) installments of $ _ _                   _ over a period of
          _ _ _ _ _ (e.g. months or years), to commence             (e.g, 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    O    Payment during the term of supervised release will commence within _ _ _ _ _ (e g, 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    O    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0    Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (mcludtng defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 0     The defendant shall pay the cost of prosecution.

 0     The defendant shall pay the following court cost(s):

 0     The defendant shall forfeit the defendant's interest in the following property to the United States:



  Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
  interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
